December 2, 2011 Dreyfus Investment Grade Funds, Inc. Supplement to Prospectuses dated December 1, 2011 Effective on or about March 13, 2012 (the “Effective Date”), each Dreyfus-managed equity and bond fund offering Class B shares (each, a “Fund” and collectively, the “Funds”) will convert its outstanding Class B shares to Class A shares of the Fund.* After such conversion, Class B shares will no longer be offered by the Funds and will be terminated as a separately designated class of each Fund.
